                             Case 1:18-cr-01171-MV Document 36 Filed 02/26/19 Page 1 of 2
                                            UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                                     SENTENCING MINUTE SHEET
     CR No.       18-1171-MV                                  USA vs.     Dayzie
        Date:     February 26, 2019                      Name of Deft:    Jerome Dayzie
                      Before the Honorable       Martha Vázquez

        Time In/Out:         9:35 a.m. / 11:00 a.m.                         Total Time in Court (for JS10):     1 hour, 25 minutes
                 Clerk:      Linda Romero                                                Court Reporter:        Carmela McAlister
                AUSA:        Novaline Wilson                                       Defendant’s Counsel:         John Butcher
      Sentencing in:         Santa Fe, New Mexico                                             Interpreter:      Casey Watchman (for victim’s
                                                                                                                mother)

Probation Officer:           Samuel Rickaby                                                       Sworn?              Yes                      No
      Convicted on:           X     Plea                  Verdict                                     As to:      X   Information              Indictment

                  If Plea:    X     Accepted              Not Accepted     Adjudged/Found Guilty on Counts:

     If Plea Agreement:       X     Accepted              Not Accepted            No Plea Agreement             Comments:

 Date of Plea/Verdict:       4/16/18                                                                  PSR:        X   Not Disputed             Disputed

        PSR:          X      Court Adopts PSR Findings                                  Evidentiary Hearing:      X   Not Needed               Needed

 Exceptions to PSR:


         SENTENCE IMPOSED                                 Imprisonment (BOP): 37 months


Supervised Release:          3 years                                      Probation:                                        X       500-Hour Drug Program

                Court recommends ICE begin removal proceedings immediately or during service of sentence                            ICE not applicable
                                                            SPECIAL CONDITIONS OF SUPERVISION
         No re-entry without legal authorization                                       Home confinement for            months          days
 X       Substance abuse testing                                                       Community service for           months           days
 X       Substance abuse treatment program (waive confidentiality)                     Reside residential reentry center _____        months _____ days
         Mental health treatment program                                               Register as sex offender
 X       No alcohol/intoxicants                                                        Participate in sex offender treatment program
 X       Submit to search of person/property                                           Possess no sexual material
 X       No contact with victim(s) and/or co-Deft(s)                                   No computer with access to online services
         No entering, or loitering near, victim’s residence                            No contact with children under 18 years
         Provide financial information                                                 No volunteering where children supervised
         Grant limited waiver of confidentiality                                       Restricted from occupation with access to children
 X       No psychoactive substances                                                    No loitering within 100 feet of school yards
         OTHER:

Fine:       $     0                                                                        Restitution: $      $1,592.97 to NM Crime Victim
                                                                                                               Reparation Commission, $2,448.72 to
                                                                                                               victim’s sister. No interest or penalties
                                                                                                               on restitution. ($4,041.69) Monthly
                                                                                                               after release from custody, to be
                                                                                                               determined after defendant is
                                                                                                               employed, minimum $50 a month.

SPA:        $     100                          ($100 as to each Count)                 Payment Schedule:       X      Due Imm.                   Waived

OTHER:

         Advised of Right to Appeal             X        Waived Appeal Rights per Plea Agreement

         Held in Custody                        X        Voluntary Surrender within 60 days to the USMS
                  Case 1:18-cr-01171-MV Document 36 Filed 02/26/19 Page 2 of 2
                                  UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                           SENTENCING MINUTE SHEET
X    Recommended place(s) of incarceration:        FCI Safford, Arizona

     Dismissed Counts:

    OTHER COMMENTS          Court addresses defendant. Victim’s family members address Court. Government counsel addresses Court.
                            Defense counsel addresses Court. Defendant addresses Court. Court addresses defendant and imposes
                            sentence.
